DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Specification in page 7, lines 13-14, recites “an input data 118” however according to drawing 1, “an input data” is 120 not 118. Examiner suggests Applicant to revise the specification and change “an input data 118” to “an input data 120” throughout the specification. Appropriate correction is required.

Claim Objections
Claims 52-79, are objected to because of the following informalities: In claim 52, lines 13, recites “a waveform” however should recite “the waveform”. Claims 53-79, are objected based on their dependency on the objected base claim. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-70, 73-74, 76-77, 80-98, 101-102, 104-105, and 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (US PGPUB 2019/0327037 A1) and further in view of Kawamura (US PGPUB 2012/0127961 A1).

As per claim 52, Yoshimoto discloses a method for generating a waveform by one or more transmitters with a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a communication network (Yoshimoto, Figs. 6 and 7), the method comprising: 
generating, by the one or more transmitters (Yoshimoto, Fig. 6:210, and Fig. 7:104), a plurality of Pi/2 Binary Phase Shift Keying (BPSK) Discrete Fourier Transform (DFT) spread OFDM (Pi/2 BPSK DFT-s-OFDM) symbols (Yoshimoto, Fig. 6:2102:2106:2104, and paragraphs 31, 73 and 101), wherein each of the plurality of Pi/2 BPSK DFT-s-OFDM symbols comprises at least one data symbol, at least one control information symbol and at least one reference signal (RS) symbol (Yoshimoto, paragraphs 46, 63 66, and 94), wherein the generation of each of the plurality of Pi/2 BPSK DFT-s-OFDM 
Yoshimoto does not explicitly disclose performing time multiplexing, by the one or more transmitters, of the at least one data symbol, the at least one control information symbol and the at least one RS symbol over a time period to generate a waveform.
Kawamura discloses disclose performing time multiplexing, by the one or more transmitters, of the at least one data symbol, the at least one control information symbol and the at least one RS symbol over a time period to generate a waveform (Kawamura, Fig. 11:102 and Fig. 16:1602, and paragraphs 4, 43, 70 and 125, discloses time multiplexing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimoto teachings by implementing a multiplexor to the system, as taught by Kawamura.
The motivation would be to provide an efficient communication system to avoid increases in PAPR (paragraph 135), as taught by Kawamura.

As per claim 53, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein one or more Pi/2 BPSK DFT-s-OFDM symbols associated with each of the one or more transmitters have a corresponding OFDM symbol number (Yoshimoto, paragraph 77, discloses number of OFDM symbols).

As per claim 54, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the subcarrier mapping and the at least one of the data, the control information and the RS are associated with at least one of a transmitter and an OFDM symbol number (Yoshimoto, paragraphs 77 and 78).

As per claim 55, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 54, wherein the transmitter is associated with at least one of a base station (BS) specific index, a sector specific index and one or more users (Yoshimoto, paragraphs 61 and 62).

As per claim 56, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein each of the plurality of Pi/2 BPSK DFT-s-OFDM symbols is spectrally shaped in one of time and frequency domain (Yoshimoto, paragraphs 97, 103 and 105).

As per claim 57, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein each of the plurality of Pi/2 BPSK DFT-s-OFDM symbols includes data with a spreading sequence (Yoshimoto, paragraphs 32 and 72).

As per claim 58, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the data includes an Orthogonal Cover Code (OCC) (Yoshimoto, paragraph 72).


As per claim 59, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein each of the plurality of Pi/2 BPSK DFT-s-OFDM symbols includes control information with a spreading sequence (Yoshimoto, paragraphs 72 and 104).

As per claim 60, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the control information includes an OCC (Yoshimoto, paragraphs 72 and 104).

As per claim 61, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein each of the plurality of Pi/2 BPSK DFT-s-OFDM symbols includes an RS based on a spreading sequence (Yoshimoto, paragraph 46).

As per claim 62, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein a spreading sequence is associated with each of the one or more transmitters (Yoshimoto, paragraph 72 and 74), and wherein each spreading sequence associated with the one or more transmitters is a circular shifted version of each other spreading sequence associated with the one or more transmitters (Yoshimoto, paragraph 46).

As per claim 63, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein a spreading sequence is associated with each of the one 

As per claim 64, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the RS includes an OCC (Yoshimoto, paragraphs 72 and 104).

As per claim 65, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein at least one of a spreading sequence and an OCC is associated with at least one of a transmitter and an OFDM symbol number (Yoshimoto, paragraph 104).

As per claim 66, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 65, wherein the transmitter is associated with at least one of a BS specific index and a sector specific index (Yoshimoto, paragraph 61, cell specific).

As per claim 67, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the communication network signals at least one spreading sequence and an OCC to the one or more transmitters (Yoshimoto, paragraphs 72 and 102).

As per claim 68, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein each pi/2 BPSK DFT- S-OFDM symbol comprising the RS is associated with at least one of a pi/2 BPSK DFT-S-OFDM symbol comprising data and a pi/2 BPSK DFT-S-OFDM symbol comprising control information (Yoshimoto, paragraphs 46, 63 66, and 94).

As per claim 69, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the data is spectrally shaped and the RS is spectrally unshaped, and wherein the spectrum shaping is performed using known spectrum shaping filter coefficients (Yoshimoto, paragraphs 31, and 122).

As per claim 70, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the RS and the data are spectrally shaped using the same spectrum shaping filter coefficients (Yoshimoto, paragraph 31).

As per claim 73, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the subcarrier mapping is associated with the one or more transmitters (Yoshimoto, paragraph 73).

As per claim 74, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 73, wherein the mapped subcarriers associated with the transmitters are at least one of fully overlapping and non-overlapping (Yoshimoto, paragraph 86).

As per claim 76, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the subcarrier mapping operation performed in the distributed manner comprises null subcarriers between occupied subcarriers (Yoshimoto, paragraph 76).

As per claim 77, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 76, wherein a position of the null subcarriers is associated with the one or more transmitters (Yoshimoto, paragraphs 76 and 77).

As per claim 80, Yoshimoto discloses a transmitter (Yoshimoto, Fig. 6:210, and Fig. 7:104), wherein the transmitter comprises: 
a modulator operable to generate a plurality of Pi/2 Binary Phase Shift Keying (BPSK) Discrete Fourier Transform (DFT) spread OFDM (Pi/2 BPSK DFT-s-OFDM) symbols (Yoshimoto, Fig. 6:2102:2106:2104, and paragraphs 31, 73 and 101), wherein the plurality of Pi/2 BPSK DFT-s-OFDM symbols comprises at least one data symbol, at least one control information symbol and at least one reference signal (RS) symbol (Yoshimoto, paragraphs 46, 63 66, and 94); 
a subcarrier mapper (Yoshimoto, Fig. 6:2108); and 
a time multiplexor operable to multiplex the at least one data symbol, the at least one control information symbol and the-at least one RS symbol over a time period to generate a waveform.

Kawamura discloses disclose a time multiplexor operable to multiplex the at least one data symbol, the at least one control information symbol and the-at least one RS symbol over a time period to generate a waveform (Kawamura, Fig. 11:102 and Fig. 16:1602, and paragraphs 4, 43, 70 and 125, discloses time multiplexing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimoto teachings by implementing a multiplexor to the system, as taught by Kawamura.
The motivation would be to provide an efficient communication system to avoid increases in PAPR (paragraph 135), as taught by Kawamura.

As per claim 81, please see the analysis of claim 53.

As per claim 82, please see the analysis of claim 54.

As per claim 83, please see the analysis of claim 55.

As per claim 84, please see the analysis of claim 56.

As per claim 85, please see the analysis of claim 57.

As per claim 86, please see the analysis of claim 58.

As per claim 87, please see the analysis of claim 59.

As per claim 88, please see the analysis of claim 60.

As per claim 89, please see the analysis of claim 61.

As per claim 90, Yoshimoto in view of Kawamura further discloses the transmitter of claim 80, wherein a spreading sequence is associated with the transmitter (Yoshimoto, paragraphs 72 and 74), and wherein the spreading sequence associated with the transmitter is a circular shifted version of a different spreading sequence associated with a different transmitter (Yoshimoto, paragraph 46).

As per claim 91, Yoshimoto in view of Kawamura further discloses the transmitter of claim 80, wherein a spreading sequence is associated the transmitter, and wherein the spreading sequence associated with the transmitter is orthogonal to a different spreading sequence associated with a different transmitter (Yoshimoto, paragraphs 72 and 74).

As per claim 92, please see the analysis of claim 64.

As per claim 93, please see the analysis of claim 65.

As per claim 94, please see the analysis of claim 66.

As per claim 95, please see the analysis of claim 67.

As per claim 96, please see the analysis of claim 68.

As per claim 97, please see the analysis of claim 69.

As per claim 98, please see the analysis of claim 70.

As per claim 101, please see the analysis of claim 73.

As per claim 102, please see the analysis of claim 74.

As per claim 104, please see the analysis of claim 76.

As per claim 105, please see the analysis of claim 77.

As per claim 108, Yoshimoto discloses a method of receiving a waveform generated by using the method as claimed in claim 52 (please see the analysis of claim 52), comprising: 
.

Claims 71, and 99, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (US PGPUB 2019/0327037 A1) and further in view of Kawamura (US PGPUB 2012/0127961 A1) and further in view of Lin (US PGPUB 2018/0183641 A1).

As per claim 71, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein the data is spectrally shaped using one or more spectrum shaping filter coefficients (Yoshimoto, paragraph 31), and wherein the Yoshimoto in view of Kawamura does not explicitly disclose one or more spectrum shaping filter coefficients are a function of one of the three sequences [1], [1 1] and [0.26 0.92 0.26].
Lin discloses one or more spectrum shaping filter coefficients are a function of one of the three sequences [1], [1 1] and [0.26 0.92 0.26] (Lin, paragraphs 28 and 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimoto in view of Kawamura teachings by performing a spectrum shaping, as taught by Lin.


As per claim 99, please see the analysis of claim 71.

Claims 72, 75, 100, and 103, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (US PGPUB 2019/0327037 A1) and further in view of Kawamura (US PGPUB 2012/0127961 A1) and further in view of Levinbook (US PGPUB 2019/0268202 A1).

As per claim 72, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 52, wherein Yoshimoto in view of Kawamura  does not explicitly disclose each pi/2 BPSK DFT- S-OFDM symbol comprising the RS uses distributed subcarrier mapping, and each pi/2 BPSK DFT-S-OFDM symbol comprising one of data and control information uses localized subcarrier mapping.
Levinbook discloses each pi/2 BPSK DFT- S-OFDM symbol comprising the RS uses distributed subcarrier mapping (Levinbook, paragraphs 100 and 110), and each pi/2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimoto in view of Kawamura teachings by performing localize and distributed subcarrier mapping, as taught by Levinbook.
The motivation would be to improve the spectral properties of the overall signal (paragraph 67), as taught by Levinbook.

As per claim 100, please see the analysis of claim 72.

As per claim 75, Yoshimoto in view of Kawamura further discloses the method as claimed in claim 73, wherein the Yoshimoto in view of Kawamura does not explicitly disclose subcarriers mapped to each pi/2 BPSK DFT-S-OFDM symbol comprising the RS are non-overlapping, and the subcarriers mapped to each pi/2 BPSK DFT-S-OFDM symbol comprising data or control information are fully-overlapping.
Levinbook discloses subcarriers mapped to each pi/2 BPSK DFT-S-OFDM symbol comprising the RS are non-overlapping, and the subcarriers mapped to each pi/2 BPSK DFT-S-OFDM symbol comprising data or control information are fully-overlapping (Levinbook, paragraphs 66, 100 and 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimoto in view of Kawamura teachings by performing subcarrier mapping, as taught by Levinbook.


As per claim 103, please see the analysis of claim 75.


Allowable Subject Matter
Claims 78-79 and 106-107, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the objections set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED HAIDER/Primary Examiner, Art Unit 2633